STATE OF MINNESOTA

                                    IN SUPREME COURT

                                         A13-1040


Court of Appeals                                                              Gildea, C.J.
                                             Dissenting, Anderson, Page, and Lillehaug, JJ.
Jason Donald Matakis,

                      Appellant,

vs.                                                                   Filed: April 8, 2015
                                                                Office of Appellate Courts
State of Minnesota,

                      Respondent.

                               ________________________

Bradford Colbert, Legal Assistance to Minnesota Prisoners, Saint Paul, Minnesota, for
appellant.

Lori Swanson, Attorney General, Saint Paul, Minnesota; and

Donald F. Ryan, Crow Wing County Attorney, Rockwell J. Wells, Assistant County
Attorney, Brainerd, Minnesota, for respondent.
                            ________________________


                                      SYLLABUS

       Because appellant did not plead any facts in his petition for postconviction relief

to support his claim that his guilty plea was invalid, the postconviction court did not

abuse its discretion when it denied the petition.

       Affirmed.




                                              1
                                      OPINION

GILDEA, Chief Justice.

       Appellant Jason Matakis pleaded guilty to one count of first-degree criminal

sexual conduct, Minn. Stat § 609.342, subd. 1(h)(iii) (2014), and was sentenced to

144 months in prison. He later filed a petition for postconviction relief alleging that his

guilty plea was not knowingly, voluntarily, and intelligently made. The postconviction

court denied the petition without an evidentiary hearing, concluding that the petition

lacked factual support and failed to meet the substantive requirements for a

postconviction petition. Matakis appealed, and the court of appeals affirmed. Matakis v.

State, 842 N.W.2d 689, 693 (Minn. App. 2014).             Because we conclude that the

postconviction court did not abuse its discretion, we affirm.

       This case arises from statements 13-year-old A.I.M. made in an interview with a

Crow Wing County social worker. Specifically, A.I.M. said that Matakis engaged in

sexual intercourse with her almost every night when she was between the ages of 9

and 11.   The social worker reported the allegations to law enforcement.         During a

subsequent phone conversation with an investigator from the Brainerd Police

Department, Matakis admitted to sexually touching A.I.M. from approximately July 2007

to January 2008. He admitted that he touched her over her underwear, usually a day or

two before her period because he thought she seemed more receptive to it then. He also

admitted rubbing his penis against her, over her underwear, and said that she would get

on top of him and rub against him, sometimes until he ejaculated. Matakis guessed that




                                             2
he did this to her 9 or 10 times, but he repeatedly denied that there was ever any

penetration.

       Respondent State of Minnesota charged Matakis in Crow Wing County District

Court with three counts of criminal sexual conduct in the first degree under Minn. Stat.

§ 609.342 (2014) and three counts of criminal sexual conduct in the second degree under

Minn. Stat. § 609.343 (2014). 1

       Matakis entered an Alford guilty plea 2 to one count of criminal sexual conduct in

the first degree, in violation of Minn. Stat. § 609.342, subd. 1(h)(iii), which criminalizes

sexual penetration with a person under 16 years of age when the actor has a significant


1
       With respect to the first-degree charges, Minn. Stat. § 609.342, subd. 1(a), requires
sexual penetration with a person under 13 years of age when the actor is more than
36 months older than the complainant; Minn. Stat. § 609.342, subd. 1(g), requires sexual
penetration with a person under 16 years of age when the actor has a significant
relationship to the complainant; and Minn. Stat. § 609.342, subd. 1(h)(iii), requires sexual
penetration with a person under 16 years of age when the actor has a significant
relationship to the complainant and multiple acts have been committed over an extended
period of time.

        With respect to the second-degree charges, the statute requires sexual contact
rather than sexual penetration. Minn. Stat. § 609.343, subd. 1(a), requires sexual contact
with a person under 13 years of age when the actor is more than 36 months older than the
complainant; Minn. Stat. § 609.343, subd. 1(g), requires sexual contact with a person
under 16 years of age when the actor has a significant relationship to the complainant;
and Minn. Stat. § 609.343, subd. 1(h)(iii), requires sexual contact with a person under
16 years of age when the actor has a significant relationship to the complainant and
multiple acts have been committed over an extended period of time.
2
       An Alford plea is a guilty plea in which a defendant maintains his innocence but
pleads guilty because the evidence is sufficient to support a jury’s determination of guilt.
See North Carolina v. Alford, 400 U.S. 25, 37-38 (1970); State v. Goulette, 258 N.W.2d
758, 760-61 (Minn. 1977) (following Alford in accepting a guilty plea without an
admission of guilt).


                                             3
relationship to the complainant and there have been multiple acts committed over an

extended period of time.     The plea agreement stated that Matakis would serve the

mandatory minimum prison sentence of 144 months. Although he did not admit to

sexual penetration with A.I.M., Matakis admitted he would be found guilty of that

offense if A.I.M. testified consistent with her recorded statement. The district court

accepted Matakis’s plea, and, consistent with the plea agreement, the court sentenced

Matakis to 144 months. Matakis did not file a direct appeal.

       On May 10, 2013, 3 days before the expiration of the 2-year statute of limitations

for postconviction relief,3 Matakis filed a postconviction petition, seeking to withdraw his

guilty plea. In his petition, Matakis argued that his guilty plea “was not knowingly,

voluntarily, and intelligently made where there is reason to question the accuracy of the

factual basis underlying the plea and the circumstances under which he pled guilty

suggest that it was not voluntarily entered.” The petition included no additional facts or

documentation, instead stating that “[c]ounsel attempted to arrange a visit with [Matakis]

at [the prison] to obtain the necessary documentation for this petition,” but “the

documentation could not be finalized prior to the filing of this petition” because of

“conflicting schedules with caseworkers at [the prison] and counsel.” The petition then


3
       Minnesota Statutes § 590.01, subd. 4(a) (2014), provides that a petition for
postconviction relief must be filed no more than 2 years after the later of “the entry of
judgment of conviction or sentence if no direct appeal is filed.” Matakis’s 2-year period
began on May 12, 2011, when the district court filed its sentencing order. May 12, 2013
was a Sunday, and “[w]hen the last day of the period falls on Saturday, Sunday, or a legal
holiday, that day shall be omitted from the computation.” Minn. Stat. § 645.15 (2014).
Therefore, the statute of limitations expired on Monday, May 13, 2013.


                                             4
stated that “[c]ounsel will obtain the necessary records, and then provide a Memorandum

of Law in Support of the Petition for Postconviction Relief with an affidavit from

[Matakis].”

       On June 4, 2013, without Matakis having filed a memorandum, the postconviction

court denied Matakis’s request for relief. The court concluded that Matakis “did not

fulfill the basic content requirements” of a postconviction petition. The court noted that

Matakis’s petition “does not state that the lack of documentation unreasonably prohibited

[Matakis] from providing any factual basis at all to accompany the Petition as required by

the statute.”

       The court of appeals affirmed, noting that the petition “consisted of argumentative

assertions and did not include even implausible factual allegations that could support the

conclusion that his guilty plea was involuntary.” Matakis, 842 N.W.2d at 692. The court

concluded that although Matakis had a right to an appeal, “one who chooses the

postconviction route also chooses the obligation to meet the requirements of the

postconviction statute.” Id. at 693. The court held that “Matakis did not meet those basic

requirements, and his failure defeats his petition.” Id. We granted Matakis’s petition for

review.

                                            I.

       On appeal to our court, Matakis argues that the postconviction court erred by

denying his petition for postconviction relief without providing him notice or an

opportunity to be heard. We review the denial of a petition for postconviction relief for

an abuse of discretion. Sontoya v. State, 829 N.W.2d 602, 603 (Minn. 2013). We review


                                            5
legal issues de novo, but on factual issues our review “is limited to whether there is

sufficient evidence in the record to sustain the postconviction court’s findings.” Vance v.

State, 752 N.W.2d 509, 512 (Minn. 2008). We will not reverse an order “unless the

postconviction court exercised its discretion in an arbitrary or capricious manner, based

its ruling on an erroneous view of the law, or made clearly erroneous factual findings.”

Reed v. State, 793 N.W.2d 725, 729 (Minn. 2010).

                                             A.

       The postconviction court concluded that Matakis had not supplied any facts to

support his claim for relief, and therefore denied his petition without holding an

evidentiary hearing. Minnesota Statutes § 590.02, subd. 1 (2014), lists the requirements

for filing a proper postconviction petition. This statute provides, in part, that the petition

shall contain “a statement of the facts and the grounds upon which the petition is based

and the relief desired. All grounds for relief must be stated in the petition or any

amendment thereof unless they could not reasonably have been set forth therein.” Minn.

Stat. § 590.02, subd. 1(1). Matakis does not argue that his petition set forth the factual

basis for his contention that his plea was invalid. But he argues that the postconviction

court should have given him a greater opportunity to provide that information.

       Matakis notes that Minn. Stat. § 590.04, subd. 1 (2014), provides that a

postconviction court shall hold an evidentiary hearing “[u]nless the petition and the files

and records of the proceeding conclusively show that the petitioner is entitled to no




                                              6
relief.” 4 We have held, however, that an evidentiary hearing is “not required unless facts

are alleged which, if proved, would entitle a petitioner to the requested relief.” Fratzke v.

State, 450 N.W.2d 101, 102 (Minn. 1990). In Fratzke, the petition asserted ineffective

assistance of counsel and alleged “that trial counsel did not properly handle hearsay and

inconsistent testimony and coached” a witness who testified for the State. Id. The

postconviction court found that these allegations were “too generalized to warrant an

evidentiary hearing,” and we agreed. Id.

       In Townsend v. State, the petitioner also argued ineffective assistance of counsel,

and asserted that his “Sixth Amendment rights were violated due to the ineffectiveness of

[appellate] counsel, during the process of his appeal.” 582 N.W.2d 225, 229 (Minn. 1998)

(alteration in original) (internal quotation marks omitted).       The petitioner did not

elaborate or offer any supporting affidavits or documents. Id. We concluded that,

“[h]aving only a general allegation before it, the postconviction court did not err in

refusing to hold an evidentiary hearing on this issue.” Id. Similarly, in Hodgson v. State,

we noted that a postconviction “petitioner’s allegations must be ‘more than

argumentative assertions without factual support.’ ” 540 N.W.2d 515, 517 (Minn. 1995)

(quoting Beltowski v. State, 289 Minn. 215, 217, 183 N.W.2d 563, 564 (1971)).


4
        The dissent argues that we ignore the plain language of Minn. Stat. § 590.04,
subd. 1, because Matakis’s petition does not “conclusively show” anything. Contrary to
the dissent’s argument, the petition’s complete absence of facts conclusively shows that
Matakis failed to meet the statute’s requirement that the petition include “a statement of
the facts and the grounds upon which the petition is based and the relief desired.” Minn.
Stat. § 590.02, subd. 1(1). Because Matakis’s petition plainly did not meet the statutory
requirements, the petition conclusively showed no basis for relief.


                                             7
       Matakis’s petition is even more devoid of factual support than the petitions in

those cases. Matakis submitted only a conclusory allegation, stating that his guilty plea

“was not knowingly, voluntarily, and intelligently made where there is reason to question

the accuracy of the factual basis underlying the plea and the circumstances under which

he pled guilty suggest that it was not voluntarily entered.” But the petition provides no

“reason to question the accuracy of the factual basis underlying the plea.” Accordingly,

the petition lacks a factual basis for the suggestion that the guilty plea was improper.

       Matakis nevertheless attempts to distinguish this case from Fratzke, Townsend,

and Hodgson by noting that in each of those cases, the defendant had received review by

direct appeal. But nothing in our analysis in those cases suggests that a prior direct

appeal affects the statutory requirements for a postconviction petition. Moreover, we

have previously upheld a postconviction court’s denial of a petition without an

evidentiary hearing even when there was no direct appeal.             See Vickla v. State,

793 N.W.2d 265, 268, 272 (Minn. 2011).

       It is true, as Matakis argues, that petitions for postconviction relief must be

“liberally construe[d].” Minn. Stat. § 590.03 (2014) (“The court shall liberally construe

the petition and any amendments thereto and shall look to the substance thereof and

waive any irregularities or defects in form.”). As we stated in Riley v. State, “the

postconviction court must determine whether the facts considered in the light most

favorable to the petition, together with the arguments presented by the parties,

‘conclusively show’ that the petitioner is not entitled to relief.” 819 N.W.2d 162, 167

(Minn. 2012) (citing Minn. Stat. § 590.04, subd. 1 (2010)). We concluded in Riley that a


                                              8
petition may be dismissed without an evidentiary hearing “[i]f the court concludes there

are no material facts in dispute that preclude dismissal.” Id. But if there are no facts

alleged in the petition, then the postconviction court can only conclude that there are no

facts in dispute.   Here, there are simply no facts at all to construe, “liberally” or

otherwise.

       Finally, we have independently reviewed the record and our review discloses

nothing to suggest that Matakis’s guilty plea was improper. We have held that there are

“three prerequisites to a valid guilty plea: it must be accurate, voluntary and intelligent

(i.e., knowingly and understandingly made).” State v. Ecker, 524 N.W.2d 712, 716

(Minn. 1994). The accuracy requirement exists to “protect a defendant from pleading

guilty to a more serious offense than he could be convicted of” if he were to go to trial.

State v. Trott, 338 N.W.2d 248, 251 (Minn. 1983). In the context of an Alford plea, an

adequate factual basis must be established to “ensure[] the plea is voluntary and

represents ‘an intelligent choice of the alternative courses of action available.’ ” Ecker,

524 N.W.2d at 716 (citing State v. Goulette, 258 N.W.2d 758, 761 (Minn. 1977)).

       In State v. Theis, we outlined the factual basis necessary for a proper Alford plea.

742 N.W.2d 643, 647-49 (Minn. 2007). We said that “the better practice is for the factual

basis to be based on evidence discussed with the defendant on the record at the plea

hearing.” Id. at 649. Here, the State discussed its evidence with Matakis at his plea

hearing. Specifically, the prosecutor asked Matakis, regarding A.I.M.’s statement, “[I]s it

true when you look at the statement that she provided to law enforcement that she had

made some [allegations] in there that you engaged in sexual intercourse with her on a


                                            9
number of occasions over that time period when she was between the ages of 9 to 11,

correct?”   Matakis responded, “Yes, she had made that allegation.”             Subsequent

questioning confirmed more details about Matakis’s knowledge of A.I.M.’s allegations,

and of Matakis’s own admissions made in his statement to investigators.

       Additionally, a defendant who enters an Alford plea must, despite maintaining his

innocence, agree that the evidence the State is likely to offer at trial is sufficient to

convict. Theis, 742 N.W.2d at 649. In Theis, the defendant agreed that there was a “risk”

he would be found guilty, but we concluded that such a response was not sufficient to

meet the standard for accuracy. Id. at 650. Here, Matakis agreed that, if A.I.M. were to

testify consistent with her previous statement, he “could be found guilty of . . . criminal

sexual conduct in the first degree.” The use of “could” might be comparable to the “risk”

language from Theis. Later, however, the judge more definitively asked, “Mr. Matakis,

you’d acknowledge that you believe the State would have sufficient evidence to find you

guilty if the matter went to trial?” (emphasis added). Matakis responded, “Yes.” In sum,

our review of the record provides no reason to question whether the factual basis of

Matakis’s Alford plea was adequately established during his plea hearing.

       We acknowledge that Matakis may possess factual support for his claim that was

not provided in the petition, but under the postconviction statute, the postconviction court

is not required to order an evidentiary hearing purely on the basis of the potential of new,

undisclosed information. Bruestle v. State, 719 N.W.2d 698, 705 (Minn. 2006).




                                            10
                                            B.

       Matakis nevertheless argues that the postconviction court erred when it sua sponte

denied his petition without providing him notice or an opportunity to be heard. 5 Matakis

suggests that the postconviction court “should have provided [him] with notice that it

intended to dismiss the Petition for failing to state a factual basis, and an opportunity to

be heard on this issue.” Matakis contends that this sua sponte decision to dismiss is

distinct from the decision to deny a petition without an evidentiary hearing, as in

Townsend, Fratzke, and Hodgson.

       Matakis analogizes his situation to Day v. McDonough, a U.S. Supreme Court case

addressing the denial of a federal habeas corpus petition. 547 U.S. 198 (2006). In Day,

5
       The State filed a motion to strike this argument from Matakis’s brief because it
was not raised at the court of appeals or in his petition for review. We “typically do not
review issues not raised in the petition.” Daly v. McFarland, 812 N.W.2d 113, 126 n.6
(Minn. 2012). It is true that Matakis never used the phrase “sua sponte” in his brief to the
court of appeals or in his petition for review. Matakis argues, however, that he is simply
making the same argument with a different label. We agree. Matakis’s petition for
review asked whether a postconviction court is “allowed to dismiss a petition based on a
procedural defect when the defendant has not had prior review of his conviction and
would then be foreclosed from re-filing the petition due to the statutory two-year
deadline[.]” Matakis also asserted in his petition for review that the district court
dismissed his petition “without providing review on the merits, holding an evidentiary
hearing or allowing petitioner to amend the petition.” Matakis’s brief to the court of
appeals similarly argued that the postconviction court did not allow Matakis “an
opportunity to address what it viewed as deficiencies in the petition and then denied
Mr. Matakis his right to one review.”

       Although not using the phrase “sua sponte,” the main thrust of these arguments is
that the postconviction court erred when it summarily denied the petition without giving
Matakis an opportunity to present his evidence or amend the petition, and that the
postconviction court’s actions deprive Matakis of his only right to review. The essential
components of this argument are the same as the argument Matakis raised to us.
Accordingly, we deny the State’s motion to strike this argument from Matakis’s brief.


                                            11
the petitioner filed his habeas petition after the expiration of the statutory filing period,

but the State erred in its calculation of the filing deadline and did not raise a timeliness

defense. Id. at 203. The district court sua sponte dismissed the petition as untimely. Id.

at 204. The Supreme Court held that district courts are permitted to raise the issue of

timeliness on their own, but before dismissal based on timeliness, a court must first give

the parties fair notice and an opportunity to present their positions. Id. at 209-10.

       Day is not dispositive here because Day involved a statute of limitations, which is

a waivable affirmative defense. Id. at 207-08 (“Under the Civil Procedure Rules, a

defendant forfeits a statute of limitations defense not asserted in its answer or an

amendment thereto.” (citation omitted) (citing Fed. R. Civ. Pro. 8(c), 12(b), and 15(a))).

This case, by contrast, does not involve a waivable affirmative defense. What is at issue

here is the postconviction statute’s threshold requirement that a postconviction petition

“shall contain” a statement of the facts in order for the court to review the conviction.

Minn. Stat. § 590.02, subd. 1(1); see also Minn. Stat. § 590.04, subd. 1 (giving the

postconviction court authority to rule without a hearing if the petition “conclusively

show[s] that the petitioner is entitled to no relief”). Day, therefore, is not helpful to our

analysis.

       And even if Day were applicable, the postconviction court cannot be said to have

acted sua sponte. Although the State did not specifically argue that the petition lacked

the factual support required by Minn. Stat. § 590.02, subd. 1(1), the State did request that

the court deny the petition for postconviction relief because the plea transcript showed

“no basis” for Matakis’s claim. Accordingly, the postconviction court was not acting


                                             12
without prompting when it denied the petition based on the lack of factual basis for

Matakis’s claim.

       Additionally, by promising to submit documentation later, Matakis demonstrated

that he already had notice that his petition was factually deficient. Minnesota Statutes

§ 590.03 (2014) allows the postconviction court to permit amendments to the petition, but

in the month between the filing of the petition and the postconviction court’s order,

Matakis did not attempt to do so. 6 Matakis notes that Minn. Stat. § 590.03 also requires

the court to “look to the substance thereof and waive any irregularities or defects in

form,” but a complete absence of facts is not merely a defect in form; the complete

absence of facts leaves the court without any substance to examine.


6
       After we granted Matakis’s petition for review, Matakis filed a motion to stay the
appellate proceedings in order to submit evidence to the district court about his former
attorney’s alleged ineffectiveness. The motion included a supporting affidavit from
Matakis’s new attorney, which asserted several facts suggesting that Matakis’s former
counsel was to blame for the deficiencies in his petition. We denied the motion to stay.

        Matakis did not raise an ineffective-assistance-of-appellate counsel claim in his
petition, so the extent to which he might be entitled to relief based on such a claim is not
before us, and we express no opinion about the merits of an ineffective-assistance-of-
counsel claim should Matakis choose to bring one, or on the applicability of the statute of
limitations or any of its exceptions, see Minn. Stat. § 590.01, subd. 4 (2014), to such a
petition.

        The State filed a motion to strike from Matakis’s brief and addendum the motion
to stay, the accompanying affidavit, and any references thereto, on the ground that they
are not part of the record on appeal pursuant to Minn. R. Crim. P. 28.02, subd. 8. This
information is relevant only to the potential ineffectiveness of Matakis’s former counsel.
Because the issue of counsel’s effectiveness is not before us, we deny the State’s motion
to strike as moot. See State v. Davis, 773 N.W.2d 66, 68 n.2. (Minn. 2009) (“Because we
do not decide this issue, Davis’ motion to strike portions of the State’s appendix and the
State's motion to strike portions of Davis’ appendix are denied as moot.”).


                                            13
       We are aware that Matakis did not file a direct appeal and that our decision today

may mean that his guilty plea will not be subject to appellate review. Matakis argues,

based on State v. Knaffla, 309 Minn. 246, 252, 243 N.W.2d 737, 741 (1976), that a

convicted defendant has the right to at least one review by an appellate or postconviction

court. The right to one review is not without limitation, however. We have held that a

postconviction petitioner who has not previously had a direct appeal must still be “in

compliance with the procedural requirements of the Postconviction Remedy Act.”

Deegan v. State, 711 N.W.2d 89, 94 (Minn. 2006). We have further held, in the context

of a postconviction petition filed after the 2-year time limit, that we “cannot rewrite . . .

the postconviction statute to provide an additional exception . . . for those . . . whose

convictions were not reviewed on direct appeal.” Carlton v. State, 816 N.W.2d 590, 609

(Minn. 2012). The lack of a direct appeal therefore does not automatically trigger the

right to a hearing when the postconviction petition fails to meet the requirements of

Minn. Stat. ch. 590.

       The postconviction court certainly could have warned Matakis that his petition

was deficient and, as the dissent suggests, given Matakis a window of time to amend the

petition by adding factual support (though, as a practical matter, Matakis did in fact have

nearly 30 days between the filing of his petition and the court’s final order in which he

could have amended the petition). 7 But we must review the postconviction court’s order


7
      What the postconviction court did here was not dissimilar to how we have handled
arguments for which parties do not provide any factual support. See State v. Bartylla,
755 N.W.2d 8, 22-23 (Minn. 2008) (refusing to consider pro se claims “that are
                                                     (Footnote continued on next page.)

                                             14
for an abuse of discretion, and we cannot say that the court’s decision not to provide this

opportunity was an abuse of its discretion. 8      See State v. Blom, 682 N.W.2d 578,

613 (Minn. 2004) (stating that the mere fact that another district court, in the proper

exercise of its discretion, may have reached a different result on the same facts, does not

mean the district court abused its discretion). If a petition does not meet the statutory

requirements, it is within the postconviction court’s discretion to dismiss it.          See

Townsend, 582 N.W.2d at 229 (affirming the postconviction court’s summary denial of a

petition without an evidentiary hearing due to a lack of factual support, without requiring

any other hearing or opportunity for the petitioner to clarify); see also Laine v. State,

786 N.W.2d 635, 638-39 (Minn. 2010) (holding that appellant’s assertion that he had new

medical testimony did not warrant an evidentiary hearing when the appellant offered “no

(Footnote continued from previous page.)
unsupported by either arguments or citations to legal authority”); Schleicher v. State,
718 N.W.2d 440, 446 n.6 (Minn. 2006) (dismissing a catchall claim because it lacked
factual support); Azure v. State, 700 N.W.2d 443, 448 n.1 (Minn. 2005) (refusing to
consider ineffective assistance claims because the allegations were mere argumentative
assertions without factual support); State v. Krosch, 642 N.W.2d 713, 719 (Minn. 2002)
(deeming allegations waived when the brief contained “no argument or citation to legal
authority in support of the allegations”).
8
        The dissent argues that an unfortunate probable consequence of our decision will
be an additional petition alleging ineffective assistance of counsel. But the alternative the
dissent proposes allows petitioners to, in effect, rewrite the postconviction statute’s time
limitation provisions, Minn. Stat. § 590.01, subd. 4, and the statute’s requirement that the
petition “shall contain . . . a statement of the facts and the grounds upon which the
petition is based.” Minn. Stat. § 590.02, subd. 1(1). Under the dissent’s rule, petitioners
could simply file a petition devoid of substance right before the time deadline and wait
for the postconviction court to provide a new deadline to fill in the blanks. Such a
process is contrary to the statute, encourages delay, and curtails the ability of
postconviction courts to dispose of meritless claims.




                                             15
support for his assertion”); Bruestle, 719 N.W.2d at 706 (holding that the postconviction

court did not abuse its discretion when it denied without a hearing a petition that lacked

an evidentiary basis); Fratzke, 450 N.W.2d at 102-03 (affirming a postconviction court’s

denial of a petition without a hearing when the allegations were too generalized).

Matakis did not provide a single factual allegation to support his claim that his guilty plea

was not knowingly, voluntarily, or intelligently made, and his petition consequently did

not meet the requirements of Minn. Stat. § 590.02, subd. 1(1). We therefore hold that the

postconviction court did not abuse its discretion, and we affirm the postconviction court’s

denial of Matakis’s petition.

       Affirmed.




                                             16
                                      DISSENT

ANDERSON, Justice (dissenting).

       I respectfully dissent. We have stated that “a convicted defendant is entitled to at

least one right of review by an appellate or postconviction court.” State v. Knaffla, 309

Minn. 246, 252, 243 N.W.2d 737, 741 (1976).            The majority’s decision deprives

appellant Jason Matakis of that opportunity.

       Matakis filed an admittedly incomplete petition for postconviction relief, just a

few days before the 2-year statute of limitations would have expired. See Minn. Stat.

§ 590.01, subd. 4(a)(1) (2014). The petition asserted that Matakis’s guilty plea was not

knowing, voluntary, or intelligent, but provided no facts to support his claim. Instead,

Matakis promised to later submit an affidavit and memorandum containing the necessary

evidence. His opportunity to do so vanished, however, when the postconviction court

summarily, and without notice to Matakis, denied his petition. This action was contrary

to the plain language of the postconviction statute and was not supported by our case law,

and therefore constituted an abuse of discretion.

       In Fratzke v. State, we stated that an evidentiary hearing “is not required unless

facts are alleged which, if proved, would entitle a petitioner to the requested relief.”

450 N.W.2d 101, 102 (Minn. 1990). The majority believes we need look no further:

Matakis alleged no facts at all, let alone facts that entitle him to relief, so a hearing is

unnecessary. But the majority ignores the plain language of the postconviction statute,

which provides that an evidentiary hearing must be ordered “[u]nless the petition and the

files and records of the proceeding conclusively show that the petitioner is entitled to no


                                            D-1
relief.” Minn. Stat. § 590.04, subd. 1 (2014) (emphasis added). By Matakis’s own

admission, his petition was incomplete; it did not “conclusively show” anything. The

postconviction court could have required that Matakis amend his petition within 30 days

or by some other timeline it deemed fair and reasonable. 1 Or the court could have

requested an affidavit outlining the materiality of the evidence Matakis sought to provide.

Instead, the postconviction court simply dismissed Matakis’s petition, sua sponte, with no

notice to Matakis.

       The majority cites no case directly on point, because these circumstances have not

previously been presented to our court. Instead, the majority relies on several cases in

which dismissal of postconviction proceedings without holding an evidentiary hearing

was appropriate because the petition presented generalized grievances rather than “a

statement of the facts and the grounds upon which the petition is based and the relief

desired.” Minn. Stat. § 590.02, subd. 1(1) (2014); see, e.g., Laine v. State, 786 N.W.2d

635, 638-39 (Minn. 2010) (concluding that the petitioner’s claim was an “argumentative

assertion” that lacked any support); Townsend v. State, 582 N.W.2d 225, 229 (Minn.

1998) (observing the petition contained merely a “general allegation” devoid of

1
       The majority notes that Matakis had “nearly 30 days between the filing of his
petition and the court’s final order in which he could have amended the petition,” but
rarely do our appellate rules impose a less-than-30-day deadline for significant events.
This short period of time in fact supports, rather than undercuts, the argument that there
was an abuse of discretion by the postconviction court. The abuse-of-discretion standard
is general, flexible, and suggests considerable deference by appellate courts to district
court rulings. But that deference is not unlimited and here, given the unreasonable
timeframe, it is impossible to determine whether Matakis failed to submit additional
materials because he lacked sufficient time, counsel was unavailable, or the materials do
not exist.


                                           D-2
“supporting affidavits or other documents”); Fratzke, 450 N.W.2d at 102 (concluding that

ineffective-assistance-of-counsel claim contained merely a “generalized allegation[] of

incompetence”).    The situation at hand differs from these cases, however, because

Matakis indicated that additional evidence existed and was forthcoming. Thus, although

I agree with the majority that Matakis’s petition was insufficient, dismissal was not the

proper remedy.

       It is also worth noting that the State sought dismissal of the petition, not because

of the incomplete petition for postconviction relief, but rather on the merits of the claim.

It is entirely possible, and perhaps even likely as the State suggests, that even with the

benefit of the promised evidence, Matakis’s petition would have lacked particularized

facts that would entitle him to relief. But the abrupt action of the postconviction court in

granting relief on a ground not advanced by anyone deprived Matakis of the opportunity

to present whatever evidence he had. This, too, is indicative of an abuse of discretion.

       I am mindful of the volume of cases and disputes handled by our district courts

and the intent of the Legislature, by enacting chapter 590, to dispose of meritless

postconviction appeals. But one unfortunate, yet almost certain, consequence of the

majority opinion here is an additional postconviction petition alleging ineffective

assistance of appellate counsel that could have been avoided by an order to show cause,

or some similar vehicle, why the petition should not be dismissed. And there is another

troubling consequence of the majority opinion. Matakis did not file a direct appeal, and

the postconviction court’s summary sua sponte denial effectively deprived Matakis of his




                                            D-3
right to one appellate review of his case. See Knaffla, 309 Minn. at 252, 243 N.W.2d at

741.

       Given the unusual circumstances of this matter, 2 and the minimal effort required

by the postconviction court to set a deadline for Matakis’s timely compliance with the

statutory requirements or face dismissal of the petition, I conclude that the postconviction

court abused its discretion and thus respectfully dissent from the majority opinion.



PAGE, Justice (dissenting).

       I join in the dissent of Justice Anderson.

LILLEHAUG, Justice (dissenting).

       I join in the dissent of Justice Anderson.




2
        The majority’s assertion that my alternative “encourages delay, and curtails the
ability of postconviction courts to dispose of meritless claims” is overblown. First, this
particular set of circumstances is unlikely to reoccur. Second, allowing late submissions
in a small number of cases does not create an incentive to file an unsupported brief,
which is, after all, a risky proposition just before the deadline. For example, we
frequently extend deadlines for submission of briefs, but our leniency does not create an
incentive to submit late documents. A narrowly tailored rule would in fact provide
guidance as to when late submissions are allowed. By affirming on an abuse-of-
discretion standard, the majority effectively forfeits review.


                                            D-4